Exhibit 10.3




$500,000.00

Date:7th September 2010







PROMISSORY NOTE







FOR VALUE RECEIVED, the undersigned FOUR RIVERS BIOENERGY, INC. AND FOUR RIVERS
REAL ESTATE, INC. (“the Borrower”) of 1637 Shar Cal Road, Calvert City, KY
42029, promises to pay the order of STRATEGY FUNDING, LLC., (the ”Lender”), of
329 North 5th Street, Paducah, KY 42002-7766, the principal sum of Five Hundred
Thousand Dollars ($500,000.00).  




Interest on said obligation shall accrue as follows:




1) With interest accruing during months 1- 12 at the rate of Twelve (12%)
Percent per annum;

2) With interest accruing during months 13 - 36 at the rate of Eighteen Percent
(18%);




Monthly payments of interest only on the unpaid balance shall be due on the
first day of each month for the prior month=s interest until the maturity date,
at which time the entire balance of principal and accrued interest thereon shall
be due and payable in full.




Borrower acknowledges that this note is payable to Strategy Funding, LLC., its
successors and/or assigns.




The loan may be repaid in whole or in part any time without penalty or early
redemption premium.




The parties acknowledge that Borrower may from time to time sell parcels of the
real estate secured by the Mortgage.  The first five thousand dollars
($5,000.00) per acre received shall be applied first to the principal and the
balance to unpaid interest.  Any proceeds received over $5,000.00 per acre shall
be released to Borrower.  The Borrower promises to pay a late payment penalty of
ten percent (10%) if the payment is more than ten (10) days after the due date.




It is agreed that time is of the essence with this Promissory Note and in the
event the borrower shall fail to pay said note within thirty (30) days after it
becomes due and payable, then the lender shall have the option, without notice
or demand, to declare all of said indebtedness remaining unpaid to be then and
there fully due and payable, or if default be made in the performance of this
note or any of the terms and conditions of the mortgage of even date herewith,
the holders of this note, may at their option, declare the remainder of said
debt due and collectible and any failure to exercise said option shall not
constitute a waiver of the right to exercise the same at any other time.








Page 1 of 2







--------------------------------------------------------------------------------

In the event any of the obligations of the Real Estate Mortgage secured hereby
or this note become in default and the holder hereof shall employ an attorney to
enforce payment thereof or foreclose, then the maker of this note promises to
pay, in addition to the obligations secured hereby, such reasonable attorney's
fees as may be incurred by the holder to the extent paid or agreed to be paid;
however, no fee shall be paid or allowed for a salaried employee of the holder.




Borrower agrees to hereby waive presentment, demand, protest and notice of
protest in nonpayment hereof.




This note is secured by a real estate mortgage and assignment of rents of even
date herewith.







FOUR RIVERS BIOENERGY, INC.

 

FOUR RIVERS REAL ESTATE, INC.

 

 

 

 

 

 

/s/ Gary Hudson

 

/s/ Gary Hudson

BY: Gary Hudson

 

BY: Gary Hudson

ITS: Senior Vice President

 

ITS: Senior Vice President







COUNTRY OF ENGLAND

TOWN OF CHESHAM




I certify that on 31 August 2010, came before me Gary Hudson in person and who
has produced his USA Passport № 710939947 as a type of identification and stated
that he:




(a)

made the attached instrument; and

(b)

who further stated that he was authorized to and did execute this instrument on
behalf of and as Senior Vice President of Four Rivers BioEnergy Inc a Nevada
company and Four Rivers Real Estate Inc. a Kentucky company (the “Company”), the
entity(s) named in this instrument, as his free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.










/s/ Martin D. Silverman

Martin D. Silverman

NOTARY PUBLIC




My commission expires: At death








Page 2 of 2





